Citation Nr: 1141448	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to June 15, 2010, and in excess of 20 percent thereafter, for service-connected lumbar degenerative joint and disc disease, hereafter referred to as a low back disability.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of an avulsion fracture of the lateral malleolus of the left ankle, hereafter referred to as a left ankle disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
In a July 2010 rating decision, the Veteran was granted an increased rating, from 10 to 20 percent, effective June 15, 2010, for his low back disability.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter remains in appellate status.  

The Veteran was scheduled for a video hearing in October 2011 before the Board; however, he failed to appear for the scheduled hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2011).


FINDINGS OF FACT

1.  For the entire time frame on appeal, the Veteran's low back disability was, at its worst, limited to 60 degrees forward flexion with pain, 170 degrees combined range of motion of the thoracolumbar spine with pain at the end of motion, manifested by loss of lordosis due to muscle spasm, and was without evidence of ankylosis or physician-prescribed periods of bed rest. 

2.  The Veteran's service-connected left ankle disability is manifested by evidence of limited dorsiflexion and plantar flexion, hypermobility on inversion, tenderness over the lateral malleolus, instability, and pain and weakness such that an ankle brace and orthotic were used. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent prior to June 15, 2010, for a lumbar spine disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for an initial rating in excess of 20 percent for a lumbar spine disability from June15, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria for an initial 20 percent evaluation for the residuals of a fracture of the lateral malleolus of the left ankle, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In December 2006 and May 2007, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as a claim for an increased initial rating is a downstream issue from that of service connection, the appellant bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the August 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records and VA treatment records are associated with the claims folder.  The Veteran has also been afforded VA medical examinations in February 2007 and June 2010.  Although the claims folder was not made available to the February 2007 examiner, the Board notes that the examiner reviewed some of the Veteran's computerized medical records, as well as medical records that the Veteran brought to the appointment, and the results are similar to a VA examination in June 2010 where the claims folder was reviewed.  As such, the Board finds that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and are adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, and include consideration of weakened movement, excess fatigability, incoordination, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 4.49 (2011).

Low Back Disability

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned for disability of the thoracolumbar spine:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a (2011).  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past twelve months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation for that segment.  

Service treatment records reflect treatment for the Veteran's back disability to include physical therapy.  A 2006 magnetic resonance imaging (MRI) showed disc spaces were diminished at L1-L2 and L2-L3, that there was mild desiccation changes affecting L2-L3, L3-L4, L4-L5, and L5-S1, and that there were intravertebral disc herniations affecting the superior and inferior endplates of L1 and L2.  Examination from that time frame showed abnormalities in the lumbosacral spine and thoracolumbar paraspinal hypertonicity, and decreased range of motion.  

VA treatment records from December 2006 to February 2007 show that in January 2007 the Veteran complained of chronic low back pain following an injury incurred while lifting equipment in service in early 2006.  He indicated that he was still using a transcutaneous electrical nerve stimulation (TENS) unit for his low back, but that he was able to work.  

The Veteran was afforded a VA examination in February 2007.  He reported that while lifting in the military in 2006 he strained his back, and was placed on a medical profile.  He reported that he experienced daily pain which he evaluated as a 4 of 10.  He indicated that he experienced flare-ups of pain with lifting, sit-ups or curls, lasting approximately 2 to 3 hours.  The Veteran denied radiation of pain; bowel or bladder functional impairments; incapacitating episodes, numbness, and tingling.  The Veteran denied taking medications for pain.  He reported using a TENS unit twice weekly and finding it helpful.  The Veteran indicated that he used a heating pad.  He did not have assistive devices for his back.  The Veteran reported that he stood for 8 hours a day as a grocery clerk, and that his low back disability did not affect his ability to work.  

Examination of the low back revealed mild low lumbar paravertebral tenderness on palpation, no sciatic notch tenderness.  Forward flexion was to 110 degrees, with mild pain at the maximum range; extension was to 25 degrees; right and left lateral bending was to 25 degrees, with pain at the maximum range; and right and left lateral rotation was to 25 degrees.  With three repetitions and flare-ups there was no change in the range of motion.  As such, combined range of motion testing was to 235 degrees.  The Veteran's lower extremity strength and tone were normal.  

X-ray of the lumbar spine showed focal depressions of the superior endplates of L1, L2, and L3.  These were considered developmental and represented notochordal remnants.  Vertebral bodies otherwise were normal.  Pedicles were intact and interspaces were preserved.  Loss of lordosis was due to muscle spasm.  Radiology impression was of muscle spasm, and no bone pathology.  The impression following examination was of low back strain.  

In April 2008 the Veteran emphasized that service treatment records showed that he had deterioration of his L1-L3 spaces, and that he would have arthritis at an early age.  He emphasized the relevance of 38 C.F.R. § 4.40 regarding functional loss.  He indicated that he had loss of lordosis due to muscle spasms, and that this was sufficient for a higher rating.  He attached a copy of a portion of the above-discussed February 2007 radiology report which substantiated his contention regarding muscle spasms resulting in lordosis.  

A VA treatment record from September 2007 shows that the Veteran reported low back pain, and on examination there was mild tenderness on palpation of the paraspinous muscles of the low back.  The assessment was of low back pain, and the physician noted that the Veteran had problems with spasms in the past, but that the TENS unit and hot tub helped to relieve his pain.  The physician opined that the Veteran had periods of back muscle spasms.  A November 2009 record indicated that the Veteran was able to work despite his low back pain.  

A June 2010 radiology report of the lumbosacral spine indicated that the lumbar segments were of normal height and alignment.  The pedicles and disc spaces were intact.  The sacrum and sacroiliac joints appeared normal.  No abnormality could be demonstrated, and impression was of a normal examination.  

In June 2010 the Veteran was afforded another VA examination of the lumbar spine.  His history of in-service injury by falling from a Humvee while trying to lift a heavy pack, followed by normal X-rays at the time was reviewed.  The Veteran indicated that he had experienced constant low back pain which he rated at 4 of 10, without radiation to the legs.  The Veteran reported experiencing flare-ups of back pain while running and hiking while carrying a heavy rucksack and body armor in-service, and his low back had been treated with Ibuprofen, physical therapy and a TENS unit.  Following constant pain in-service, the Veteran had a MRI in July 2006, and the results were summarized by the examiner as mild lower lumbar joint disease, decrease in the disc spaces at L1-L2 and L2-L3, mild stenosis at L2-L3, L3-L4, L4-L5, and L5-S1 with intervertebral disc herniation of the end plates at L1 and L2 and mild facet arthropathy.  The Veteran reported that since service, he continued to experience low back pain, rated at a 4 of 10, with flare-ups occurring on average 5 times a week, brought on by running or walking for greater than a mile and heavy weightlifting.  There was no radiation to the legs.  The Veteran reported low back stiffness, but no urinary incontinence or fecal retention or incontinence.  The Veteran continued to treat flare-ups with heat and a TENS unit, but preferred to avoid Tylenol, Ibuprofen, and other pain relievers.  The Veteran indicated that he did not use a brace, crutches, cane or other assistive devices, and that he had not experienced any incapacitating episodes that caused him to miss work and be on prolonged bed rest.   The Veteran, who reported working as a police officer, had not taken any time off due to his low back, and was able to perform his usual activities of daily living without assistance.  

On examination there was mild tenderness over the lumbar spine.  There was no deformity.  Forward flexion was limited to 70 degrees and further reduced to 60 degrees after three repetitions with pain and stiffness.  Extension was limited to 20 degrees and unchanged after three repetitions due to pain and stiffness.  Left and right lateral flexion was limited to 20 degrees and unchanged after three repetitions with no (spelling error corrected) pain and stiffness.  Left lateral rotation was mildly reduced to 25 degrees and unchanged after three repetitions with mild pain and stiffness.  Right lateral rotation was limited to 25 degrees and unchanged after three repetitions with mild pain and stiffness.  Combined range of motion testing using the most severe ranges was to 170 degrees.  There was abnormal straight leg raising, limited to 55 degrees with the left causing low back pain.  Femoral, posterior tibial and Dorsalis pedis pulses were 2+ bilaterally.  Neurologic testing revealed that the cranial nerves were intact, with light touch, sharp, vibratory and position sense normal throughout.  Muscle strength was 5 of 5 in both the upper and lower extremities.  Deep tendon reflexes and biceps were 2+ bilaterally.  Stance and gait were normal.  The impression referred to the lumbar MRI as discussed above.  The diagnosis was of low back strain with lower lumbar degenerative disc and joint disease, which began following an in-service trauma.  

In summary, the Veteran's chief complaints throughout the pendency of this appeal in connection with his low back disability are that his low back is painful and stiff, affecting his ability to run, walk, engage in heavy weightlifting or sit-ups.  He indicated that he used a TENS unit and heat to help control his pain.  The Veteran is both competent to report his symptomatology and credible in his assertions.

To review, a February 2007 X-ray revealed focal depressions of the superior endplates of L1, L2 and L3, and loss of lordosis due to muscle spasm.  In September 2007 there was mild tenderness on palpation of the low back.  A June 2010 radiology report revealed normal height and alignment of lumbar segments.  In June 2010 forward flexion was limited to 60 degrees with pain and stiffness and combined range of motion to 170 degrees, and stance and gait were normal.  Functionally, pain flared approximately 5 times a week brought on by running, walking, or heavy weightlifting.  

Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is entitled to a 20 percent rating for his low back disability.

The Board recognizes that there are instances when the Veteran's low back disability did not appear to be as severely disabling as noted in the February 2007 X-ray and June 2010 VA examination, but notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 20 percent rating for the low back disability pursuant to Diagnostic Code 5237 is warranted for the entire time period on appeal. 

The Veteran is not, however, entitled to a rating in excess of 20 percent as there is no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or of incapacitating episodes having a total duration of at least four weeks over the previous twelve month period.  As such, a rating in excess of 20 percent for the low back disability is denied. 

Regarding the DeLuca factors, the Board notes that the Veteran exhibited tenderness of the low back.  The Veteran complained of low back pain throughout the appeal period; however, these limitations were fully considered in the range of motion exercises conducted in the examinations, and have been considered in the Board's review of the diagnostic codes for limitation of motion.  Thus, the Veteran's complaints are fully contemplated in the assigned 20 percent rating for the low back.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In conclusion, the evidence supports a disability rating of 20 percent, and no higher, for the Veteran's low back disability.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

Left Ankle Disability

Diagnostic Code 5271 provides rating criteria for rating limitation of motion of the ankle.  Moderate limitation is rated as 10 percent disabling.  Marked limitation is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  In order to warrant the assignment of a 30 percent disability evaluation, there would have to be ankle ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Words such as "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6. 

Plate II, located in 38 C.F.R. § 4.71, indicates that full ankle dorsiflexion is from 0 to 20 degrees and that full ankle plantar flexion is from 0 to 45 degrees. 

Service treatment records reflect significant treatment for the Veteran's left ankle disability.  This treatment included, use of a brace and use of a rigid controlled ankle movement (CAM) boot to assist with complaints of swelling and pain.

VA treatment records from December 2006 to February 2007 are of record, and in January 2007 the Veteran sought treatment for his left ankle on several occasions.  He described that his ankle continued to hurt following an in-service ankle fracture in August 2006, which at the time was treated with a Moon Boot immobilizer.  He described his ankle as feeling best in high-top boots.  Examination with his physician showed the left ankle was slightly tender with inversion, and the assessment was severe left ankle sprain, and it was unclear whether a bone was fractured initially.  

Later examination by a podiatrist showed that there was no pain on palpation of the anterior ankle joint on examination.  The Veteran reported that he did not take any medications for the pain, which was described as a 4 of 10.  He indicated that although he wanted to return to running, he had not done so.  An X-ray was taken, and the radiology report indicated that there was no fracture or dislocation of the left ankle.  Ankle mortise was normal.  A well-corticated and well-defined ossicle at the tip of the lateral malleolus was not the result of a fracture, but represented an os subfibulare, which was considered developmental.  The Veteran was assessed as being 5 months status-post left avulsion fracture of a posterior colliculus of fibula versus severe ligamentous tear with os subfibulare.  The podiatrist was unable to differentiate between left avulsion fracture and a severe sprain without pre-injury films.  A lace-up ankle left ankle brace was ordered and dispensed to treat the Veteran's continued pain, and the Veteran was advised to wear it while at work and when he returned to running due to a high incidence of re-injury with inversion ankle fractures.  The Veteran was informed about alternative future treatments if the pain persisted.  

At the Veteran's February 2007 VA examination he reported that in 2006 while running he rolled his ankle, and was X-rayed and told that he had a hairline fracture.  The Veteran reported that he had been placed in a cast for six weeks, but did not have surgery.  The Veteran indicated that he currently did not experience daily pain; however, he experienced pain with standing for one to two hours.  He reported ongoing swelling, but denied instability.  The Veteran indicated that he occasionally took Aspirin with some relief, and that he used ice on his ankle.  He reported having an assistive brace to wear for prolonged standing.  The Veteran indicated that he wore the brace at work.  The Veteran did not have the brace with him at the examination.  The Veteran indicated that he was independent with his personal care, and could stand for one and a half hours.  The Veteran reported no limitations to his walking tolerance, but that he did not run on account of his ankle disability.  He reported that his driving ability was not affected by his ankle.  The Veteran reported that he stood for eight hours a day as a grocery clerk, and that the ankle disability did not affect his ability to work.  

Examination revealed that the Veteran was able to walk on his heels and toes.  On his left ankle there was mild tenderness to palpation over the lateral malleolus.  Dorsiflexion was to 10 degrees.  Plantar flexion was to 40 degrees.  Inversion and eversion were 30 with pain at the maximum range.  With repetitive movements and flare-ups there was no change in the range of motion.  There was no pain on manipulation of the foot.  There was no pain at the metatarsal heads with palpation or at the heel area.  There was no excess callus formation on the bottom of the foot.  There was no evidence of hammer toes.  The Veteran had normal Achilles tendon alignment.  There were no functional limitations on standing or walking.  

X-ray report of the left ankle revealed that there was no fracture or dislocation.  Ankle mortise was normal.  A well-corticated and well-defined ossicle at the tip of the lateral malleolus was not the result of a fracture, but represented an os subfibulare, which was developmental.  The radiology impression of the left ankle was within normal limits.  The impression following examination was of left ankle strain.  

In April 2008 the Veteran emphasized that he had a left ankle fracture, which had been confirmed in a September 2007 magnetic resonance imaging (MRI) from Palo Alto, and also in service treatment records.  He also indicated that he was currently in physical therapy at the VA in Livermore, California, and that in the future he may need surgery.  

VA treatment records from March 2007 to May 2008 show that in September 2007 the Veteran was treated by a podiatrist.  The Veteran reported that he had severely sprained his ankle while in service.  The Veteran was obtained physical therapy and was prescribed an ankle brace, without significant decrease in his pain.  The brace did, however, reportedly help with increasing stability of his ankle during certain activities.  The Veteran reported that he was able to run 3 to 5 miles 2 or 3 times a week.  He related that he rarely had to stop running due to ankle pain, and although he noted discomfort while running, he reported that he was able to run through the pain.  The most significant pain that he felt was experienced when he stood for long hours and walked as part of his work at a grocery store.  The Veteran reported experiencing discomfort 4 to 5 days a week, and indicated it was in the area of the inferior aspect of the lateral fibula as the site of the most significant tenderness.  The Veteran reported instability of his ankle.  He denied significant sprains subsequent to the initial injury, but expressed concern that he could again sprain it.  Objectively, neurovascular status was intact.  There was no erythema, edema near the left ankle, tenderness near the sinus tarsi, Achilles tendon or plantar fascia.  There was no tenderness with palpation of the peroneal tendon.  The Veteran demonstrated good strong dorsiflexion, plantar flexion, inversion and eversion without complaint of tenderness, and there was no crepitation within the ankle joint.  There was, however, focal tenderness to palpation of the distal most aspect of the left fibula and inferior to the fibula.  

On X-ray evaluation there was no evidence of fracture.  There was notable ossicle inferior to the fibula, which appeared to be a very smooth-edged ossicle, not an avulsion fracture.  There was notable increased inversion on examination when the left and the right were compared.  There was no anterior drawer noticeable or appreciable when compared to the left and right.  Assessment was of lateral ankle instability and a history of fracture with chronic residual discomfort.  The Veteran had failed conservative treatment measures such as physical therapy and an ankle brace.  A MRI was ordered to evaluate the soft tissues and for surgical planning.  

An October 2007 MRI of the left ankle was performed at Palo Alto, and it appears that these are the findings that the Veteran referenced above, as it was ordered in September 2009 and the procedure, location, and findings match the Veteran's statements.  The findings were that there were no effusions or joint bodies.  There was unremarkable articular cartilage and bone marrow.  The anterior and posterior tibiofibular ligaments appeared intact.  The anterior talofibular and calcaneofibular ligaments were thickened suggesting prior sprains.  There was a small ossicle within the anterior talofibular ligament, consistent with a prior avulsion injury.  The posterior talofibular ligament was intact.  The deltoid ligament was unremarkable.  The flexor, peroneal, and extensor tendons were unremarkable.  The Achilles tendon and plantar fascia were intact.  The sinus tarsi demonstrated unremarkable signal.  A large bone island was noted in the medial calcaneus.  Impression was of an old lateral ankle sprain with a remote avulsion fracture.  

In April 2008 the Veteran stated that he had performed home exercises and used the ankle brace, but that his symptoms continued.  He reported, however, that he did not experience enough discomfort to consider surgery at that time.  The Veteran reported that he was concerned that the tendon on the left tended to slide, or felt unusual while he was running, and at times felt weak.  Objectively, there was no tenderness to palpation or pressure at the level of the lateral ankle joint.  There was good muscle strength with ankle joint dorsiflexion, plantar flexion, rear foot inversion and eversion.  The October 2007 MRI was reviewed, and the assessment was of left lateral ankle stability and a history of in-service fracture with chronic pain.  The Veteran did not want to pursue injection therapy, oral anti-inflammatories, or surgical consultation at that time.  He was fitted for an orthotic using digital imaging.  

Later that April, the Veteran went to physical therapy for his left ankle.  The provisional diagnosis was of ankle arthralgia.  The rehabilitation that had been requested included strengthening exercises, ultrasound and or E-stimulation to the lateral ankle joint.  Precautions regarded the lateral ankle joint instability and weakness, and a history of avulsion fracture versus ossicle.  The Veteran's history was reviewed, and he again indicated that he continued to experience pain just distal to the fibular head of the left ankle.  He reported that he did not wear his ankle brace as often as before.  He indicated that he ran up to 3 miles twice a week, typically on a track, but that this tended to aggravate his ankle, especially on longer runs.  It was noted that the Veteran had a TENS unit for his back, and it was advised that he could also use it for his ankle.  The Veteran reported some anterior ankle pain.  He indicated at rest the pain was a 3 of 10, but with prolonged standing or running it increased to an 8 of 10, and that even with ice it took several hours to alleviate the flared-up pain.  Objectively, the Veteran was in no apparent distress, and was not using an assistive device when he came to the clinic.  There was no noticeable limp.  Concerning range of motion, the Veteran had hypermobility for his left ankle inversion, and other motions were clearly within normal limits.  Dorsiflexion was limited to 10 degrees.  The Veteran had increased hypermobility and pain with posterior mobilization of the tibia and fibula over the talus.  The Veteran was instructed in a number of exercises for his left ankle.  The physical therapist observed that the X-ray and MRI conflicted.  

In May 2008 the Veteran canceled a physical therapy appointment because he had hurt his left ankle wakeboarding, and he wanted to see a doctor prior to proceeding with physical therapy.  Later that month, the Veteran was given an orthotic.  At a subsequent May 2008 physical therapy appointment the Veteran's left lateral ankle pain while at rest was 0 of 10, and was a 5 or 6 of 10 with ranging ankle, especially inversion.  The Veteran indicated that a 3 or 4 of 10 would be a tolerable level of pain.  High top shoes and ankle support were recommended.  

A November 2009 VA treatment note indicated that the Veteran's left ankle pain was stable.  

In June 2010 the Veteran was afforded a VA examination.  The Veteran's history of an in-service injury was again reviewed.  Namely, in August 2006 while running on an uneven dirt track as part of physical training the Veteran twisted his left ankle and experienced severe pain, swelling and bruising.  A subsequent X-ray revealed an avulsion fracture of the left fibula, which was treated with a CAM boot for six weeks, and initial use of crutches, then later a brace.  The Veteran reported experiencing constant pain over the lateral aspect of his left ankle, reported as a 4 of 10.  He reported flare-ups of severe left ankle pain 5 to 6 times per week.  The flare-ups occurred with weight bearing, with running greater than one mile, walking for greater than one mile or standing for greater than one hour.  The flare-ups were reportedly treated with rest, elevation, ice and heat.  The Veteran reported that he preferred to avoid using Ibuprofen or other pain medications.  The pain typically improved after 1 to 2 hours.  The Veteran indicated that he wore an ankle brace with some benefit, but did not use a cane or crutches.  The Veteran reported that orthotics provided mild improvement.  The Veteran reported instability of the ankle with giving way, and that twice while working as a police officer such instability had caused him to fall to the ground.  He indicated that his pains were not associated with swelling, heat, redness or tenderness.  He reported that he had not had any incapacitating episodes requiring him to miss work.  The Veteran indicated that he was able to perform his usual activities of daily living without assistance.  

On examination, there was no pedal edema; however, there was tenderness over the lateral malleolus of the left ankle, without soft tissue swelling, heat, effusion, erythema or increased warmth.  Dorsiflexion was limited to 15 degrees and unchanged after three repetitions with mild pain.  Plantar flexion was 40 degrees after three repetitions with mild pain.  There was no abnormal varus or valgus angulation of the os calcis in relationship to the long axis of the tibia.  By way of comparison, the right ankle was nontender without deformity, soft tissue swelling, effusion, erythema or increased warmth.  The right ankle had normal dorsiflexion to 30 degrees, unchanged after three repetitions and without pain, and plantar flexion to 40 degrees, unchanged after three repetitions and without pain.  Neurologic testing revealed deep tendon reflexes of the patellar and the Achilles were 2+ bilaterally.  Stance and gait were normal.  Impression was of an old lateral ankle sprain with a remote avulsion fracture, and diagnosis was of status-post avulsion fracture of the lateral malleolus of the left ankle and left ankle sprain while in-service, with residual pain, weakness, and instability.  

In summary, the Veteran's chief complaints throughout the pendency of this appeal in connection with his left ankle disability are that his ankle is affected by pain, tenderness, weakness, instability, and swelling, and limited his walking or running greater than a mile or standing for greater than an hour.  He reported that his left ankle had given way and had caused him to fall to the ground on two occasions at work.  He also indicated that he wore an ankle brace, and later an orthotic.  The Veteran is both competent to report his symptomatology and credible in his assertions.

To review, in a February 2007 examination dorsiflexion was limited to 10 degrees, and plantar flexion to 40 degrees.  In September 2007 there was notable increased left ankle inversion.  In April 2008 left ankle dorsiflexion was again limited to 10 degrees, and there was hypermobility on left ankle inversion.  In June 2010 dorsiflexion was limited to 15 degrees and plantar flexion to 40 degrees.  In May 2008, the Veteran was fitted for an orthotic, which he reported that he wore at work.  There was tenderness over the lateral malleolus, abnormal motion and instability of the left ankle.  Functional limitations included painful walking or running after one mile, or prolonged standing.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is entitled to a 20 percent rating for marked symptoms of his left ankle disability.

Regarding the DeLuca factors, the Board notes that the Veteran exhibited instability and weakness of the left ankle.  The Veteran complained of weakness, pain, and swelling throughout the appeal period; however, these limitations were fully considered in the range of motion exercises conducted in the examinations, and have been considered in the Board's review of the diagnostic codes for limitation of motion.  Thus, the Veteran's complaints are fully contemplated in the assigned 20 percent rating for limited motion of the left ankle.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, the Board has also considered the applicability of other diagnostic codes, including those pertaining to the weak foot (5277), pes cavus (5278), Morton's disease (5279), hallux valgus (5280), hallux rigidus (5281), hammertoe (5282), malunion or nonunion of the tarsal or metatarsal bones (5283), or a moderate "other foot injury" (5284).  The facts and circumstances of this case do, however, not permit the application of these other codes or, if they may be applied, they are of no benefit to the Veteran.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

As such, in light of the Veteran's credible assertions and the medical evidence of record, the Board concludes that the criteria for higher initial disability evaluation for the left ankle disability have been met.  The Board has considered the application of staged rating and finds that they are not appropriate here.  

In conclusion, the Board finds the evidence supports a rating of 20 percent, and no higher, for the Veteran's left ankle disability, based on limited motion.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been appropriately applied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) ; Thun, 22 Vet. App. at 116. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran has described symptomatology regarding his low back that includes difficulty running or walking for greater than a mile and heavy weightlifting due to constant pain with flare-ups.  The Veteran has described symptomatology regarding his left ankle that includes swelling, pain and discomfort with functional limitations to running, walking and standing, and instability that caused him to fall twice.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disabilities and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating of 20 percent for service-connected low back disability prior to June 15, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent from June 15, 2010, is denied. 

Entitlement to a 20 percent rating for the left ankle disability based on limited motion, but no higher, is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


